In re Dyson, Jimmy L.; applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of East Baton Rouge, City Court of Baton Rouge, Div. “D”, No. 85-46501; 19th Judicial District Court, Div. “E”, No. 6-86-217; to the Court of Appeal, First Circuit, No. KW87 1471.
Granted in part. The case is remanded to the court of appeal for briefing, argument and opinion on the DWI roadblock issue in light of State v. Parms, 523 So.2d 1293 (La.1988). Otherwise denied.
MARCUS, J., dissents from the order.